DETAILED ACTION

This Office action is a reply to the amendment filed on 6/8/2021. Claims 1, 3-9, 11-16 and 21-25 are pending. Claims 2, 10 and 17-20 have been cancelled. New claims 21-25 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitations, “wherein the first portion has an X-shaped cross-section” (lines 13-14) is indefinite because the claim previously requires the first portion having a cross-sectional shape (line 12). It is unclear whether the X-shaped cross-section is referring to the same cross-sectional shape of the first portion as previously defined, or a different/additional cross-sectional shape of the first portion. The examiner recommends clarifying the claim language by defining the cross-sectional shape of the first portion being X shaped.
See also claim 9.
Claim 11, “wherein the first portion has an X-shaped cross-section” is indefinite because the claims appear to previously define the first portion having an X-shaped cross-section and thus the limitation appears to be a double inclusion.
Claim 21, “wherein the first and second recliner hearts including a cam and a plurality of locking pawls” (line 14) is indefinite because the limitation is confusing as to whether one cam and a plurality of locking pawls is required or each of the first and second recliner hearts comprises a cam and a plurality of locking pawls. The examiner recommends reciting, “wherein each of the first and second recliner hearts includes  a cam and a plurality of locking pawls” to clarify.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 3-6, 8, 9, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiemstra et al. (US 20170021743) (‘Hiemstra’) in view of Blinzler et al. (US 20120280555) (‘Blinzler’) 
	Claim 1, Hiemstra teaches a vehicle seat recliner assembly comprising:
a first recliner heart 28 mounted to a bracket (24, 26; Fig. 3);
a second recliner heart mounted to another bracket (also 28; arranged on diametrically opposite sides of the seat [0043]); and
a cross member 30 connected to the first and second recliner hearts and transmitting torque from the first recliner heart to the second recliner heart to move the second recliner heart with the first recliner heart between a locked state and an unlocked state ([0044], [0045]; [0049]), the cross member having a central part (central part of 30; see annotated Fig. 13 as shown below in Examiner’s Notes) and a plurality of projections (annotated Fig. 13 as shown below in Examiner’s Notes; or alternatively projections 47) extending radially outward from the central part and arranged around the central part such that the plurality of projections are spaced apart from each other (annotated Fig. 13 as shown below in Examiner’s Notes),
wherein the cross member includes a first portion (first portion of 30; Figs. 8, 13, 14, 15, 18-20, 23, 25 and 26) and a second portion (second portion of 30; Figs. 8, 13, 14, 15, 18-20, 23, 25 and 26) adjacent to the first portion (Figs. 8, 13, 14, 15, 18-20, 23, 25 and 26), wherein the central part and the plurality of projections define the first portion (annotated Fig. 13 as shown below in Examiner’s Notes), and wherein the first 
Hiemstra does not teach the first portion having a cross-sectional shape that is different from a cross-sectional shape of the second portion.
However, Blinzler teaches a cross member comprising a first portion having a cross-sectional shape that is different from a cross-sectional shape of a second portion ([0020], [0031], [0073]; Figs. 4a, 4b and 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first portion having a cross-sectional shape that is different from a cross-sectional shape of the second portion, with the reasonable expectation of further increasing positive fixation of shaft portions with different cross-sectional profiles.
Claim 3, as modified above, the combination of Hiemstra and Blinzler teaches all the limitations of claim 1, and further teaches wherein the second portion has a rectangular-shaped cross-section (Blinzler Fig. 4A).
Claim 4, Hiemstra further teaches wherein the second portion defines a central aperture (Figs. 8, 13, 14, 15, 18-20, 23, 25 and 26).
Claim 5, Hiemstra further teaches wherein each of the first and second recliner hearts includes a hub 32 that has an aperture extending therethrough (aperture extending through 32; Fig. 5), the hubs including a plurality of ribs (ribs on 32; Fig. 5) that define the aperture (Fig. 5).
Claim 6, Hiemstra further teaches wherein the plurality of projections and the plurality of the ribs of the hubs cooperate to rotationally fix the hubs and the cross member to each other (Figs. 4 and 5).

Claim 9, Hiemstra teaches a vehicle seat recliner assembly comprising:
a seat bottom 26;
a seatback 14 mounted to the seat bottom and rotatable relative to the seat bottom between a reclined position and an upright position [0042];
a first recliner heart 28 mounted to a first lateral side of the seat bottom and the seatback (Figs. 2 and 3);
Serial No. 16/722,230Page 3 of 11a second recliner heart mounted to a second lateral side of the seat bottom and the seatback (also 28; arranged on diametrically opposite sides of the seat [0043]); and
a cross member 30 connected to the first and second recliner hearts and transmitting torque from the first recliner heart to the second recliner heart to move the second recliner heart with the first recliner heart between a locked state and an unlocked state ([0044], [0045]; [0049]), the cross member having a central part (central part of 30; see annotated Fig. 13 as shown below in Examiner’s Notes) and a plurality of 
wherein the cross member includes a first portion (first portion of 30; Figs. 8, 13, 14, 15, 18-20, 23, 25 and 26) and a second portion (second portion of 30; Figs. 8, 13, 14, 15, 18-20, 23, 25 and 26) adjacent to the first portion (Figs. 8, 13, 14, 15, 18-20, 23, 25 and 26), wherein the central part and the plurality of projections define the first portion (annotated Fig. 13 as shown below in Examiner’s Notes).
Hiemstra does not teach wherein the first portion has a cross-sectional shape that is different from a cross- sectional shape of the second portion, and wherein the second portion has a rectangular-shaped cross-section.  
However, Blinzler teaches a cross member comprising a first portion having a cross-sectional shape that is different from a cross-sectional shape of a second portion ([0020], [0031], [0073]; Figs. 4a, 4b and 5), and wherein the second portion has a rectangular-shaped cross-section (Fig. 4a). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first portion having a cross-sectional shape that is different from a cross-sectional shape of the second portion, and the second portion having a rectangular-shaped cross-section with the reasonable expectation of further increasing positive fixation of shaft portions with different cross-sectional profiles.
Claim 11, Hiemstra further teaches wherein the first portion has an X-shaped cross-section (annotated Fig. 13 as shown below in Examiner’s Notes).

Claim 13, Hiemstra further teaches wherein each of the first and second recliner hearts includes a hub 32 that has an aperture extending therethrough (aperture extending through 32; Fig. 5), the hubs including a plurality of ribs (ribs on 32; Fig. 5) that define the aperture (Fig. 5).
Claim 14, Hiemstra further teaches wherein the plurality of projections and the plurality of the ribs of the hubs cooperate to rotationally fix the hubs and the cross member to each other (Figs. 4 and 5).
Claim 16, Hiemstra further teaches wherein the cross member has opposing ends (opposing ends of 30), wherein one of the opposing ends has an X-shaped cross-section (see annotated Fig. 13 of Hiemstra shown below in Examiner’s Notes). Hiemstra does not teach wherein another of the opposing ends has a rectangular-shaped cross-section. However, Blinzler teaches a cross member comprising opposing ends having different cross-sectional shapes including a rectangular-shaped cross-section Figs. 4a). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming another of the opposing ends having a rectangular-shaped cross-section, with the reasonable expectation of further increasing positive fixation of shaft portions with different cross-sectional profiles.

Examiner’s Notes

    PNG
    media_image1.png
    290
    530
    media_image1.png
    Greyscale

Annotated Fig. 13 of Hiemstra et al. (US 20170021743) (‘Hiemstra’)

Allowable Subject Matter
Claims 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-16 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635